Case 7:19-cr-00160 Document 20 Filed on 01/22/19 in TXSD Page 1 of 3

AO 199A (Rev. 12/11) Order Setting Conditions of Release Page lof 3 Pages

 

1 jniteg Sts 5 ur of texas
. 9 UNITED STATES DISTRICT COURT
TAN. 22 20 Southern District of Texas

David J, Bradley. Cler.

ited States of America
Vv.
Case No. M-19-50-M-01
LUIS LOPEZ
Defendant

Nee eee

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve any sentence that
the court may impose.

The defendant must appear at: United States District Court

1701 W. Bus. Hwy. 83, McAllen, TX

 

 

on ; ne _ __ TBA

Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released on condition that:

(5) The defendant promises to appear in court as required and surrender to serve any sentence imposed.

(6) The defendant executes an secured bond binding the defendant to pay to the United States the sum of

Thirty-thousand and No/100 dollars ($ 30,000) in the event of a failure to appear as required or surrender to serve any
sentence imposed.
Case 7:19-cr-00160 Document 20 Filed on 01/22/19 in TXSD Page 2 of 3

AO 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 3. Pages
M-19-50-M-01

 

ADDITIONAL CONDITIONS OF RELEASE
IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(&) (7) The defendant is placed in the custody of:
Person or organization Luis Francisco Lopez _

Address (only if above is an organization) _ 7 ; . ee ee
City and state Donna, Texas Tel. No.

who agrees to (a) supervise the defendant, (b) use every ry effort to assure the defendant’s appearance at all court ‘proceedings, and (c) notify th the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

ee eS ae _ __. 1/22/2019

Custodian Date
(&) (7) The defendant must:
( & ) (a) submit to supervision by and report for supervision to the U.S. Pretrial Office in McAllen, Texas ;

telephone number 956-618-8077 _, no later than UPON RELEASE

 

( & ) (b) execute a bond or an agreement to forfeit upon failing to appear as required the following sum n of money or designated property:
$30,000 SECURED

(& ) (c) post with the court the following proof of ownership of the designated property, or the following amount or percentage of the above-
described sum: $1,000.

(2) (d) execute a bail bond with solvent sureties in the amount of $

(& ) (e) continue or actively seek employment.

(2) (f) continue or start an education program.

(& ) (g) surrender any passport to: U.S. Pretrial Services, McAllen, Division, if applicable. _

( & ) (h) not obtain a passport or other international travel document.

(&) (i) abide by the following restrictions on personal association, residence, or travel:

Defendant shall not leave the McAllen Division without the permission of the Court. b No travel to Mexico.

 

 

 

 

 

 

(&) G) avoid all contact, t, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including, but not limited to: co-defendants / witnesses. No contact with mother.

 

 

 

 

 

(&) (k) get “get medical or - psychiatric treatment or remain in an institution as follows:** “as s directed by by probation offi officer

(C1) (1) returntocustodyeach sats ~3S——~S~=si coc after beingrreeleased at —S—_—o’clock for employment, schooling, _
or the following purposes:

(01) (m) maintain residence at a halfway house or community corrections « center, as the pretrial ser services office or supervising officer considers
necessary.

( & ) (n) not possess a firearm, destructive device, or other weapon.

(& ) (0) not use alcohol ( )atall(  ) excessively.

(& ) (p) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(&) (q) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.**

(&) () participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.**

(&) (s) participate in one of the following location restriction programs and comply with its requirements as directed.

(C) Gi) Curfew. You are restricted to your residence every day( 1 ) from to ,or (0) )as
directed by the pretrial services office or supervising officer; or

( & ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(7 ) (ii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(&) (t) submit to active GPS location monitoring by as directed by the pretrial services office or supervising officer and comply with all of the
program requirements and instructions provided.

(& ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

 

( &) (u) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.
(C1) (¥) abide by all other conditions of supervised release term which remain in effect.
** The Defendant will incur the cost associated with this condition based on the ability to pay as determined by the Probation Office or a
Supervising officer.

 
Case 7:19-cr-00160 Document 20 Filed on 01/22/19 in TXSD Page 3 of 3

AO 199C (Rev. 09/08) Advice of Penalties Page 3 of 3 Pages

M-19-50-M-01

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: LUIS LOPEZ
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey ail conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

LS Lore2 _ oo

“Defendant's Signature | LUIS LOPEZ

Donna Texas _
City and State

Directions to the United States Marshal

(& ) The defendant is ORDERED released after processing.

((1) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Date; «1/22/2019 _

 

Ta Judicial Officer's Signature

Juan F, Alanis, United States Magistrate Judge

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
